Examiner’s Statement of Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
The claim rejections set forth in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments submitted in the response filed April 20, 2021.  None of the references of record disclose or suggest a blade having both an angled front edge (i.e., the front edge being oriented at an acute angle with respect to the side edges of the blade) and wings extending upwardly and along both side edges of the blade, as required by all of applicant’s currently pending claims.  Further, as touched upon by applicant (in the argument spanning pages 11-13 of the response), there is no motivation or suggestion to combine the angled blade disclosed by Kuhn with the winged blade of Anderson, particularly in view of the fact that Kuhn is primarily concerned with a blade for a hand-held reciprocating saw, while Anderson discloses a blade for use with a much heavier operator-ridden wheeled machine in which a significant portion of the weight of the machine is carried by the blade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        June 12, 2021